Citation Nr: 0802319	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-41 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 17, 2000, 
for the award of a 30 percent rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April to October 1945.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that restored service 
connection for bronchial asthma, previously severed, with 
discontinuance of compensation payments effective December 1, 
1960.  An evaluation of 30 percent was assigned from February 
17, 2000.  In a June 2005 notice of disagreement, the veteran 
indicated that he was entitled to a rating in excess of 10 
percent from December 1, 1960 and that he was entitled to an 
earlier effective date for the 30 percent rating.  On his 
December 2005 Form 9, he limited his appeal to entitlement to 
an earlier effective date of the 30 percent rating and 
requested a Board hearing.  In February and March 2006 
correspondence, the veteran and his representative stated 
that the veteran wished to withdraw his claim seeking a 
rating in excess of 10 percent from December 1, 1960.  The 
February and March 2006 correspondence also indicated that 
the veteran wished to withdraw his Board hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Here, a procedural overview is necessary to show why 
approximately 40 years worth of treatment records are open 
for consideration to determine whether the veteran is 
entitled to an earlier effective date for the 30 percent 
rating assigned for bronchial asthma.  A November 1945 rating 
decision granted service connection for asthma and assigned a 
10 percent rating based on aggravation, effective from 
October 1945 (the date of discharge).  A December 1959 rating 
decision proposed to severe service connection citing, "The 
grant of service connection for bronchial asthma is hereby 
held to involve clear and unmistakable error because it is 
clearly shown that this condition pre-existed military 
service."  The proposal found that since there was no 
increase in disability from the pre-service level, service 
connection for this disability could not be maintained.  An 
October 1960 rating decision ultimately severed service 
connection for asthma.  In subsequent correspondence, the 
veteran was notified that payments of his compensation would 
be discontinued effective November 30, 1960.  In October 
2002, the veteran sought to reopen his claim for service 
connection for asthma.  A February 2005 rating decision found 
that a clear and unmistakable error was not shown in the 
original decision to grant service connection for bronchial 
asthma.  Severance of service connection was inappropriate 
since, because at the time that possible severance was being 
considered, there remained some reasonable basis upon which 
to maintain service connection, i.e. the development of 
manifestations in service requiring hospitalization.  
Consequently, it was determined that the severance of service 
connection for asthma was/is clearly unmistakably erroneous.  
Corrective action was taken to restore service connection 
under 38 C.F.R. § 3.105(a).  

A 10 percent rating was assigned at the time of the severance 
of service connection.  An evaluation of 30 percent was 
assigned effective February 17, 2000 based private medical 
records showing the use of inhalers for control and treatment 
records from VA North Texas Health Care System that showed 
treatment for asthma exacerbations with use of inhalers and 
nebulizer machine treatments.  A November 2004 VA record also 
showed significant bronchodilator response with FVC 2.27/66% 
predicted, FEV1 1.52/68% predicted and FEV1/FVC of 67%.  As a 
clear and unmistakable error was found in the October 1960 
rating decision that severed service connection, the October 
1960 rating decision shall be reversed or revised and any 
evidence from the date payments were restored (December 1, 
1960) may be considered in establishing an effective date for 
the 30 percent rating assigned for bronchial asthma.  

The Board finds that the veteran did not receive adequate 
notice in regards to establishing an earlier effective date.  
Since a clear and unmistakable error was found in the October 
1960 rating decision and the veteran's benefits have been 
restored dating back to when service connection was severed, 
the veteran should be notified that evidence from December 1, 
1960 to February 17, 2000 would be considered to determine 
whether the entitlement arose prior to the date the 
30 percent rating was awarded.  Also, as the evidence 
indicates that the veteran has received treatment for asthma 
in the interim, and such have not been associated with the 
claims file, such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
complete VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be notified that evidence 
necessary substantiate his claim would 
include any evidence that showed the 
entitlement arose (defined by the law and 
regulations) from the date service 
connection was restored (December 1, 1960) 
until the date the 30 percent rating was 
awarded (February 17, 2000).  

2.  The RO/AMC should ask the veteran to 
identify any additional sources of 
treatment or evaluation (records of which 
are not already associated with the claims 
file) for bronchial asthma since 1960 and 
to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO/AMC should obtain 
complete records of such treatment and 
evaluation from the sources identified.  
The RO/AMC must obtain copies of any 
records (that are not already associated 
with the claims file) of VA treatment the 
veteran has received for asthma.

3.  The RO/AMC is free to undertake any 
additional development or notice deemed 
necessary as a result of any response 
received from the veteran.  After 
development, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







